DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. (US Patent Application Pub. No.: US 2012/0025642 A1) in view of Nakamatsu et al. (US Patent Application Pub. No.: US 2019/0181724 A1) and Doherty et al. (US Patent No.: 6897581).
For claim 14, Onimaru et al. disclose the claimed invention comprising a rotor iron core (reference numeral 11) and a rotor shaft (reference numeral 58, see figure 1), wherein the rotor iron core (reference numeral 11) is cylindrical in shape and has a first end and a second end along an axial direction (see figure 1), a fastening plate (reference numerals 25, 29) is fastened to at least one end of the rotor iron core (reference numeral 11, see figure 1), a through hole (in which the shaft 58 is disposed) and a first runner (paths near reference numeral 13, 14 within plates 25, 29 in which coolant enters the plates 25, 29, see figure 1) are disposed in the fastening plate (reference numerals 25, 29, see figure 1); the through hole is arranged along the axial direction of the rotor iron core (reference numeral 11, see figure 1), the first runner (paths near reference numeral 13, 14 within plates 25, 29 in which coolant enters the plates 25, 29, see figure 1) is a damping runner, an inlet of the first runner communicates with the through hole (center of rotor 11 in which the shaft 58 is disposed, see figure 1); the rotor shaft (reference numeral 58) is fitted in the rotor iron core (reference numeral 11, see figure 1), and at least one end of the rotor shaft (reference numeral 58) extends to the outside of the rotor iron core (reference numeral 11) from the through hole of the fastening plate (see figure 1); a second runner (reference numeral 32) and a third runner (reference numeral 33) are disposed in the rotor shaft (reference numeral 58, see figure 1), wherein the second runner (reference numeral 32) is disposed along an axial direction (see figure 1), wherein the third runner (reference numeral 33) is disposed along a radial direction at least at one of positions corresponding to the through hole (see figure 1); an inlet of the second runner (reference numeral 32) is disposed at one end of the rotor shaft (reference numeral 58, figure 1), an outlet of the second runner (reference numeral 32) communicates with an inlet of the third runner (reference numeral 33, see figure 1), and an outlet of the third runner (reference numeral 33) communicates with the inlet of the first runner (paths near reference numeral 13, 14 within plates 25, 29 in which coolant enters the plates 25, 29, see figure 1); and the fastening plates (reference numerals 25, 29) are separately fastened to the first end and the second end (see figure 1).  Onimaru et al. however do not specifically disclose an outlet of the first runner being disposed on a surface of a circumferential side of the fastening plate, a fourth runner being disposed on an inner wall of the rotor iron core along the axial direction of the rotor iron core and extending from the first end to the second end, an inlet of the fourth runner communicates with the first runner in the fastening plate fastened to the first end, and an outlet of the fourth runner communicates with the first runner in the fastening plate fastened to the second end.  
Nakamatsu et al. disclose a fastening plate (reference numeral 26) with the first runner (openings in plate 26, see figures 5, 7) having an outlet on a circumferential side of the plate (see figures 5, 7), and Doherty et al. disclose a fourth runner (area between the inner wall of rotor core 132 and outer surface 344 of rotor shaft 338, see figure 3) being disposed on an inner wall of the rotor iron core (reference numeral 132) along the axial direction of the rotor iron core and extending from the first end to the second end (axial ends of rotor 132, see figure 3), an inlet of the fourth runner communicates with the first runner (at the axial end of rotor 132 near the end of rotor shaft 338 having the openings 350, see figure 3) in the fastening plate (reference numerals 320, 322) fastened to the first end, and an outlet of the fourth runner communicates with the first runner (at the axial end of rotor 132 near the end of rotor shaft 338 having the openings 350, see figure 3) in the fastening plate fastened to the second end (see figures 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outlet of the first runner on the outer circumferential side as disclosed by Nakamatsu et al. and to have a fourth runner as disclosed by Doherty et al. for the fastening plate and rotor iron core of Onimaru et al. for predictably providing desirable configuration for facilitating the proper cooling of the device.  
For claim 15, Onimaru et al. in view of Nakamatsu et al. and Doherty et al. disclose the claimed invention except for the first runner being a slender hole.  Having a slender hole is a known skill as exhibited by Nakamatsu et al. (reference numeral 26k, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slender hole as disclosed by Nakamatsu et al. for the first runner of Onimaru et al. in view of Nakamatsu et al. and Doherty et al. for predictably providing desirable configuration for facilitating the proper cooling of the device.  
For claim 16, Onimaru et al. disclose the first runner (path of coolant within plate 27, see figure 2) being bent in shape (path 42, 44, 43 being bent, see figure 2).  
For claim 21, Onimaru et al. disclose there being at least two first runners (paths near reference numeral 13, 14 within plates 25, 29 in which coolant enters the plates 25, 29, see figure 1) for each fastening plate (reference numeral 25, 29, see figure 1), and the at least two first runners (paths near reference numeral 13, 14 within plates 25, 29 in which coolant enters the plates 25, 29, see figure 1) are evenly distributed on the fastening plate (i.e. on the top and bottom halves of plates 25, 29, see figure 1).  
For claim 22, Onimaru et al. disclose a diameter of the fastening plate (reference numerals 25, 29) not being greater than a diameter of the rotor iron core (reference numeral 11, see figure 1).  
For claim 23, Onimaru et al. disclose a stator (reference numeral 50) and the rotor (reference numeral 10, figure 1), wherein the stator comprises a stator iron core (reference numeral 52) and a stator coil (reference numeral 55, figure 1), wherein the stator iron core (reference numeral 52) is cylindrical in shape (rotor is disclosed to have cylindrical shape, and stator is arranged on the outer circumference of rotor, see paragraphs [0038-0039]), and there are a plurality of tooth portions disposed on an inner wall of the stator iron core along an axial direction (stator having coils wound on the stator, see paragraph [0039]), the stator coil (reference numeral 55) is disposed by winding around the tooth portions (see paragraph [0039]), and the stator coil has coil end portions protruding from two ends of the stator iron core (see figure 1); and the rotor iron core (reference numeral 11) is rotatably fitted in the stator iron core (reference numeral 52, figure 1), and the two fastening plates (reference numerals 25, 29) separately protrude from the two ends of the stator iron core (see figure 1), and an outlet of a first runner is disposed toward the coil end portions (see figure 1, reference numeral 48).  
For claim 24, Onimaru et al. in view of Nakamatsu et al. and Doherty et al. disclose the claimed invention except for a housing, wherein the stator iron core is fitted in the housing.  Doherty et al. further disclose a housing (reference numeral 202, figure 3), wherein the stator iron core (reference numeral 134) is fitted in the housing (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a housing as disclosed by Doherty et al. for the stator iron core of Onimaru et al. in view of Nakamatsu et al. and Doherty et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. in view of Nakamatsu et al. and Doherty et al. as applied to claim 14 above, and further in view of Matsubara et al. (US Patent Application Pub. No.: US 2009/0261667 A1).
For claim 17, Onimaru et al. disclose the claimed invention including the fastening plates (reference numerals 25, 29) being separately fastened to the first end and the second end (see figure 1), but Onimaru et al. in view of Nakamatsu et al. and Doherty et al. however do not specifically disclose a fifth runner being disposed between an inner wall and an outer wall of the rotor iron core along the axial direction of the rotor iron core and extending from the first end to the second end, an inlet of the fifth runner communicating with the inlet of the first runner in the fastening plate fastened to the first end, and an outlet of the fifth runner communicating with the first runner in the fastening plate fastened to the second end.  Matsubara et al. disclose a fifth runner (reference numeral 27, see figure 16) being disposed between an inner wall and an outer wall of the rotor iron core (reference numeral 11) along the axial direction of the rotor iron core (see figure 16) and extending from the first end to the second end (figure 16), an inlet of the fifth runner (reference numeral 27, see figure 16) communicating with the inlet of the first runner (reference numeral 31) in the fastening plate fastened to the first end (see figure 16), and an outlet of the fifth runner (reference numeral 27) communicating with the first runner (reference numeral 31) in the fastening plate fastened to the second end (see figure 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fifth runner as disclosed by Matsubara et al. for rotor iron core of Onimaru et al. in view of Nakamatsu et al. and Doherty et al. for predictably providing desirable configuration for facilitating the proper cooling of the device.  
For claim 18, Onimaru et al. in view of Nakamatsu et al., Doherty et al., and Matsubara et al. disclose the claimed invention except for the first runner in the fastening plate fastened to the first end having a first length-to-diameter ratio, the first runner in the fastening plate fastened to the second end having a second length-to-diameter ratio, and the first length-to-diameter ratio being greater than the second length-to-diameter ratio.  Having a particular configuration for the first runner in the fastening plates would merely involve having different configurations between the fastening plate on one end and the fastening plate on the other end as exhibited by Matsubara et al. (reference numerals 14a, 14b, see figures 13A, 13B), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different configurations for the fastening plates as disclosed by Matsubara et al. so that a particular length-to-diameter ratio is achieved for the first runner of Onimaru et al. in view of Nakamatsu et al., Doherty et al., and Matsubara et al. for predictably providing desirable configuration for facilitating the proper cooling of the device.  
For claim 19, Onimaru et al. in view of Nakamatsu et al., Doherty et al., and Matsubara et al. disclose the claimed invention except for the first runner in the fastening plate fastened to the first end having m bent sections, the first runner in the fastening plate fastened to the second end having n bent sections, and both m and n are positive integers and m > n.  Having a particular configuration for the bent sections for the first runner in the fastening plates would merely involve having different configurations between the fastening plate on one end and the fastening plate on the other end which is a known skill as exhibited by Matsubara et al. (reference numerals 14a, 14b, see figures 13A, 13B), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different configurations for the fastening plates as disclosed by Matsubara et al. so that a particular amount of bent sections in the fastening plates are achieved for the first runner of Onimaru et al. in view of Nakamatsu et al., Doherty et al., and Matsubara et al. for predictably providing desirable configuration for facilitating the proper cooling of the device.  
For claim 20, Onimaru et al. disclose the third runner (reference numeral 33, figure 1) being disposed at a position corresponding to the fastening plate (reference numerals 25, 29) fastened to the first end in the rotor shaft (reference numeral 58, see figure 1).  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimaru et al. in view of Nakamatsu et al. and Doherty et al. as applied to claim 23 above, and further in view of Ito et al. (US Patent Application Pub. No.: US 2019/0190350 A1).
For claim 25, Onimaru et al. in view of Nakamatsu et al. and Doherty et al. disclose the claimed invention except for a transmission device, and driving wheels, wherein the motor is in sequential transmission connection with the transmission device and the driving wheels, the transmission device is configured to transfer a driving force output by the motor to the driving wheels, and the driving wheels are configured to drive the electric vehicle to run.  Ito et al. disclose the transmission device and driving wheels (see paragraphs [0042-0043]) for transferring force from the motor to the wheels to drive the vehicle, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmission device and driving wheels as disclosed by Ito et al. for the device of Onimaru et al. in view of Nakamatsu et al. and Doherty et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor cooling configurations: US 10084359 B2 (Kiyokami; Hiroaki et al.), US 8928195 B2 (Ohashi; Satoru et al.), US 8492941 B2 (Endo; Yasuhiro), US 3629628 A (Rank; William E. et al.), US 20200036248 A1 (KRAIS; Nils et al.), US 20130038151 A1 (Ohashi; Satoru et al.), US 20110169353 A1 (Endo; Yasuhiro).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834